REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the claim amendments and attorney’s arguments, the rejection of claims 1-21 under 35 U.S.C. 112(b) as being indefinite has been overcome, as the claims have been amended to recite that the second double stranded nucleic acid is extended, as recited in step (e) of claim 1, and therefore it is clear that the comparison of the dissociation of the polymerase from the first and second double stranded nucleic acid is after both nucleic acids are extended from a primer.  In addition, Applicant has pointed to passages in the specification that describe the step of dissociating the polymerase, as recited in step (c) of claim 1 (see pages 3, 5 and 34 of the specification).  It is also noted that independent claim 21 as previously written was determined to be definite.  As previously indicated, claims 1-21 were found to be novel and nonobvious over the closest prior art references of Previte et al. (U.S. Patent Pub. No. 2013/0165328) and Lundeberg et al. (WO 2002/068684), and no additional prior art references were identified that teach or suggest a method for determining the presence of an allele, or for distinguishing nucleic acid alleles, as currently claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637